








Exhibit (10-24)


The Procter & Gamble Performance Stock Program -
Related Terms and Conditions






--------------------------------------------------------------------------------




Form PP


THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR PERFORMANCE STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Performance Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Performance Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)
“Data” has the meaning described in Section 8;



(b)
“Forfeiture Date” is the date identified as such in your Award Letter;



(c)
“Forfeiture Period” means the period from the Grant Date until the Forfeiture
Date.



(d)
“Grant Date” means the date a Performance Stock Unit was awarded to you, as
identified in your Award Letter;



(e)
“Maximum Units” has the meaning described in section 3 and as identified as the
Maximum Number of Performance Stocks Units in your Award Letter.



(f)
“Original Settlement Date” is the date identified as such in your Award Letter,
as adjusted, if applicable, by Section 2;



(g)
“Procter & Gamble” means the Company and/or its Subsidiaries;



(h) “Performance Period” means the period identified as such in your Award
Letter.


(i)
“Performance Stock Unit” means an unfunded, unsecured promise by the Company,
subject to, and in accordance with these Terms and Conditions and the provisions
of the Plan, to issue to you one share of Common Stock or a Restricted Stock
Unit on the Original Settlement Date;



(j)
“Separation from Service” shall have the meaning provided under Section 409A.



(k)
“Target Units” has the meaning described in Section 3 and as identified as the
Target Number of PSUs in your Award Letter.



2.    Transfer and Restrictions.


(a)
Neither Performance Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Performance Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Performance Stock Unit.







--------------------------------------------------------------------------------




(b)
During the Forfeiture Period, your Performance Stock Units will be forfeited and
cancelled if you leave your employment with Procter & Gamble for any reason,
except due to: (i) death; (ii) Retirement in accordance with the provisions of
any appropriate Retirement plan of Procter & Gamble where you are employed
through June 30 of the first year of the Performance Period; or (iii) Special
Separation where you are employed through June 30 of the first year of the
Performance Period. In the event of your death during the Forfeiture Period,
your Forfeiture Date will automatically and immediately become, without any
further action by you or the Company, the date of your death. In the event of
your Retirement or Special Separation where you are employed through June 30 of
the first year of the Performance Period, your Forfeiture Date will
automatically and immediately become, without any further action by you or the
Company, the date of your Retirement or Special Separation.





(d)
Upon the occurrence of a Change in Control that meets the definitional
requirements of a change in control event as defined under Section 409A, then
notwithstanding anything in the Plan to the contrary, if not previously
cancelled, forfeited or vested, (i) the Target Units will vest, (ii) your right
to any Performance Stock Units greater than the Target Units will be forfeited,
and (iii) your Original Settlement Date will become the date the Change in
Control occurred. Upon the occurrence of a Change in Control that does not meet
the definitional requirements of a change in control event as defined under
Section 409A, then notwithstanding anything in the Plan to the contrary, your
award will be settled in accordance with these Terms and Conditions, without the
application of Article L, Paragraph 4 of the Plan.



(e)
From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Performance Stock
Units, or to settle your Performance Stock Units, including requiring you to do
so by means of electronic signature, or charging you an administrative fee for
doing so.



3.    Performance Vesting
    
(a)
Subject to these Terms and Conditions, your targeted number of Performance Stock
Units indicated in your Award Letter (the “Target Units”) will vest depending
upon performance during the Performance Period, as specified below. Your Award
Letter also sets forth the maximum number of Performance Stock Units (the
“Maximum Units”) that you may receive pursuant to this award. Your right to
receive all, any portion of, or more than the Target Units (but in no event more
than the Maximum Units) will be contingent upon the achievement of specified
levels of certain performance goals measured over the Performance Period. The
applicable performance goals and the payout factors for each performance goal
applicable to your award for the Performance Period are set forth in your Award
Letter.



(b)
Within 60 days following the end of the Performance Period, the Committee will
determine (i) whether and to what extent the performance goals have been
satisfied for the Performance Period, (ii) the number of Performance Stock Units
that shall have become vested under this award, and (iii) whether the other
applicable vesting and other conditions for receipt of shares of Common Stock in
respect of the Performance Stock Units have been met. Any of your Performance
Stock Units that do not vest in accordance with this Section 3(b) will be
forfeited and cancelled.



4.    Settlement.


(a)
At any time at least six months prior to the end of the Performance Period and
so long as the achievement of the applicable performance goals are not yet
readily ascertainable (but in no event later than your separation from service
from the Company), you and the Company may agree to postpone the date on which
you are entitled to receive one share of Common Stock by issuing you one
Restricted Stock Unit for each vested Performance Stock Unit on the Original
Settlement Date, which Restricted Stock Unit shall be paid on such later date as
may be elected by you in accordance with Section 409A.



(b)
The Company will settle your vested Performance Stock Units by issuing you one
share of Common Stock





--------------------------------------------------------------------------------




or one Restricted Stock Unit (RSU) for each vested Performance Stock Unit on or
as soon as practicable (but in no event more than 60 days) following the
Original Settlement Date.


(c)
Once your Performance Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock or RSUs, the Performance Stock Units
will have no further value, force or effect.



5.    Voting and Other Shareholder Rights.


A Performance Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Performance Stock Units you hold.


6.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Performance Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


7.     Consent


By accepting a Performance Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Performance Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Performance Stock Units,
or benefits in lieu of Performance Stock Units, even if Performance Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Performance Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Performance
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Performance Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Performance Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Performance Stock Units, or
diminution in value of Performance Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.


8.    Data Privacy.


By accepting a Performance Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Performance Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient's country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic




--------------------------------------------------------------------------------




or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data to any
broker or other third party with whom you may elect to deposit any shares of
Common Stock in connection with the settlement of your Performance Stock Units.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data, or refuse or
withdraw the consents contained in this paragraph, in any case without cost, by
contacting in writing your local human resources representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.


9.    Notices.


(a)
Any notice to Procter & Gamble that is required or appropriate with respect to
Performance Stock Units held by you must be in writing and addressed to:



The Procter & Gamble Company
ATTN: Corporate Secretary's Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)
Any notice to you that is required or appropriate with respect to Performance
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.



10.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.


11.    Governing Law.


The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Performance Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction's conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Performance Stock
Units, you consent to the exclusive jurisdiction of the federal or state courts
located in Hamilton County, Ohio, U.S.A.


12.    The Plan.


All Performance Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Performance Stock Units whether or not they
have been called out in these Terms and Conditions.


13.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Performance Stock Units, and the obligations imposed on you in connection
with those rights. No right exists with respect to Performance Stock Units
except as described in these Terms and Conditions and the Plan.






